    Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.1 Filed 11/20/18 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

MEGAN JOHNS, MICHAEL JOHNS, ILZE
SANDRA STULTS, ADAM TROMPEN,
DANIELLE GALLOWAY, JEFF STEENDAM,
and QUINN STEENDAM, on behalf of all others                                 1:18-cv-1302
                                                           Civil Action No. ________
similarly situated,

                       Plaintiffs,                         Kent County Circuit Court
                                                           Case No.: 18-02078-CE
       v.
                                                           NOTICE OF REMOVAL
WOLVERINE WORLD WIDE, INC., a for profit
corporation, and The 3M COMPANY, f/k/a                     JURY TRIAL DEMANDED
MINNESOTA MINING & MANUFACTURING
CO., a foreign profit corporation,

                       Defendants.

       Defendant 3M Company (“3M”), by undersigned counsel, hereby provides notice

pursuant to 28 U.S.C. § 1446 of the removal of the above-captioned case from the Circuit Court

for the County of Kent, Michigan, to the United States District Court for the Western District of

Michigan. Removal is pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)

(“CAFA”).1

       THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

       1.      Plaintiffs Megan Johns, Michael Johns, Ilze Sandra Stults, Adam Trompen,

Danielle Galloway, Jeff Steendam, and Quinn Steendam commenced this action by filing a Class

Action Complaint And Demand For Jury Trial (the “Original Complaint”) on or about March 6,

2018 in the Circuit Court for the County of Kent, Michigan. The case was docketed with Case

Number 18-02078-CE. Plaintiffs did not serve the Original Complaint on 3M.


1
 This case is related to another action, Zimmerman, et al. v. The 3M Company, et al. (“Zimmerman”),
No. 1:17-cv-01062-JTN-ESC, currently pending before the Honorable Janet T. Neff in the U.S. District
Court for the Western District of Michigan.

                                                 1
  Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.2 Filed 11/20/18 Page 2 of 8




       2.      Plaintiffs subsequently filed a First Amended Class Action Complaint And

Demand For Jury Trial (“FAC”) on or about May 14, 2018. Plaintiffs did not serve the FAC on

3M.

       3.      On October 3, 2018, Plaintiffs filed a Second Amended Class Action Complaint

And Demand For Jury Trial (“SAC”). Plaintiffs served copies of the SAC and summons on 3M

on November 5, 2018. A true and correct copy of the SAC and summons is attached hereto as

Exhibit A.

       4.      No other process, pleadings, or orders have been served upon 3M.

       5.      Under 28 U.S.C. § 1446(b), this Notice of Removal must be filed within 30 days

of service of the SAC and summons on 3M. Accordingly, removal is timely.

       6.      The time for 3M to answer, move, or otherwise plead with respect to the SAC has

not yet expired.

       7.      Concurrent with the filing of this Notice, 3M is serving this Notice on Plaintiff’s

counsel and filing a copy of the Notice with the Clerk of the Circuit Court for the County of

Kent, Michigan.

       8.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 112(b) and 1441(a),

because the United States District Court for the Western District of Michigan is the federal

judicial district and division embracing the Circuit Court for the County of Kent, Michigan,

where this action was originally filed.

       9.      By filing a Notice of Removal in this matter, 3M does not waive the rights of any

Defendant to object to service of process, the sufficiency of process, jurisdiction over the person,

or venue, and 3M specifically reserves the rights of all Defendants to assert any defenses and/or

objections to which they may be entitled.



                                                 2
  Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.3 Filed 11/20/18 Page 3 of 8




       10.      Moreover, 3M reserves the right to amend or supplement this Notice of Removal.

       11.      If any question arises as to the propriety of the removal of this action, 3M requests

the opportunity to present a brief and requests oral argument in support of removal.

       12.      As shown below, this case is removable to federal court pursuant to CAFA.

                          THIS CASE IS REMOVABLE UNDER CAFA

       13.      Removal of this action is proper pursuant to CAFA, which “provides the federal

district courts with ‘original jurisdiction’ to hear a ‘class action’ if the class has more than 100

members, the parties are minimally diverse, and the ‘matter in controversy exceeds the sum or

value of $5,000,000.’” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013) (citing 28

U.S.C. § 1332(d)(2), (d)(5)(B)). To determine whether the amount in controversy requirement

under CAFA is satisfied, “the claims of the individual class members shall be aggregated.” Id.

(quoting § 1332(d)(6)).

       14.      The consent of all defendants to CAFA removal is not required. See 28 U.S.C.

§ 1453(b) (“such action may be removed by any defendant without the consent of all

defendants”).

   A. The Numerosity Requirement Is Satisfied.

       15.      Plaintiffs seek to represent a putative class of “[a]ll individuals who are or were

owners of real property located in Kent County, who obtain or obtained their water supply from

residential wells which have been found to contain PFOA and/or PFOS.” SAC ¶ 147.

       16.      The SAC alleges that the number of putative class members is “great enough such

that joinder is impracticable,” and that the Michigan Department of Environmental Quality

(“MDEQ”) “is investigating or has already investigated over 90 areas of possible dumping

activities, thus extending into communities with hundreds of private homes.” Id. ¶ 151.



                                                  3
  Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.4 Filed 11/20/18 Page 4 of 8




Accordingly, this action satisfies the requirement for removal that “the number of members of all

proposed plaintiff classes in the aggregate” is equal to or greater than 100. See 28 U.S.C.

§ 1332(d)(5)(B).

         17.    The named Plaintiffs invoke Michigan Court Rule 3.501 and seek to represent

other persons on a class action basis as alleged in the SAC. See SAC ¶ 146.

         18.    Accordingly, this case is a “class action” within the meaning of CAFA because it

is brought pursuant to a “State statute or rule of judicial procedure authorizing an action to be

brought by 1 or more representative persons as a class action.” See 28 U.S.C. § 1332(d)(1)(B).

      B. The Minimal Diversity Requirement Is Satisfied.

         19.    This Court possesses “original jurisdiction of any civil action in which the matter

in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a

class action in which . . . any member of a class of plaintiffs is a citizen of a State different from

any defendant.” See 28 U.S.C. § 1332(d)(2).

         20.    Moreover, under CAFA, this action “may be removed to a district court of the

United States in accordance with section 1446 . . . without regard to whether any defendant is a

citizen of the State in which the action is brought.” See 28 U.S.C. § 1453(b).

         21.    The named Plaintiffs are all alleged to be citizens of Michigan. See SAC ¶¶ 19-

25.

         22.    Defendant 3M is a Delaware corporation with its principal place of business in

Minnesota. Thus, 3M is a citizen of Delaware and Minnesota. See SAC ¶ 27.

         23.    Accordingly, the minimal diversity requirement is satisfied.

      C. The Amount In Controversy Requirement Is Satisfied.




                                                  4
  Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.5 Filed 11/20/18 Page 5 of 8




       24.     Under CAFA, the amount in controversy must exceed five million dollars

($5,000,000), exclusive of interest and costs. See 28 U.S.C. § 1332(d)(2). In a putative class

action, the amount in controversy is determined by aggregating the claims of all members of the

putative class. See 28 U.S.C. § 1332(d)(6). “Courts look to the face of the pleadings to determine

an amount in controversy.” Klein v. Secura Ins. Co., 2014 WL 12659923, at *2 (E.D. Mich. Nov.

4, 2014). Moreover, the Supreme Court has made clear that “a defendant’s notice of removal

need include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). And

in “‘actions seeking declaratory or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the litigation.’” Cleveland Housing

Renewal Project v. Deutsche Bank Trust Co., 621 F.3d 554, 560 (6th Cir. 2010) (quoting Hunt v.

Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977)). Thus, as the Sixth Circuit has

recognized, “the costs of complying with an injunction . . . may establish the amount-in-

controversy.” Id. (internal quotation marks omitted).

       25.     The amount in controversy in this action exceeds five million dollars ($5,000,000)

in the aggregate. The named Plaintiffs seek to recover, inter alia, monetary damages to

compensate them and putative class members “for the diminution in the value of their

properties,” “the loss of value, use and enjoyment of their properties,” and the alleged “increased

cost to obtain potable water, including the costs of alternative potable water sources or the

installation and maintenance of an adequate filtration system,” as well as monetary damages

“sufficient to remediate” their properties “from the contamination [allegedly] caused by

Defendants’ conduct.” See SAC at 33 (Prayer for Relief). They further seek injunctive relief

requiring the Defendants (i) “to fully remediate Plaintiffs’ and [putative] Class Members’



                                                5
    Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.6 Filed 11/20/18 Page 6 of 8




properties so that Plaintiffs’ and [putative] Class Members’ properties are free from the presence

of PFAS, and to provide Plaintiffs and [putative] Class Members with alternative, comparable

housing during the remediation period,” (ii) to provide “mandatory ongoing testing for PFAS and

other chemicals in Plaintiffs’ and the [putative] Class’s water supplies, and ongoing remediation

of those substances as necessary,” and (iii) “to provide access to alternative water supplies.” Id.

       26.     Given the breadth of the alleged damages and injunctive relief sought, and the

Plaintiffs’ own allegations regarding the number of putative class members (see supra, ¶¶ 15-

16), it is apparent on the face of the SAC that at the time of this removal, the aggregate amount

in controversy is greater than five million dollars ($5,000,000), exclusive of interest and costs.

Accordingly, although 3M denies that Plaintiff or any putative class members are entitled to

recover any amount, and denies that Plaintiff or putative class members are entitled to any of the

relief sought, the amount in controversy requirement for removal under CAFA is satisfied.

                                         CONCLUSION

       27.     Because the numerosity, minimal diversity, and amount in controversy

requirements of CAFA are satisfied, this case is subject to removal to federal court.2



2
  The allegations in this case are similar to those in another putative class action that 3M
removed to federal court pursuant to CAFA—Zimmerman, see supra, n.1—in which it is
uncontested that CAFA’s federal subject matter jurisdictional requirements are satisfied. The
plaintiffs in Zimmerman have supported removal to federal court, agreeing with 3M that that
“case satisfie[s] jurisdictional requirements under 28 U.S.C. § 1332(d) and does not fall into any
applicable exception.” Id., Dkt. 53 at 1. And Defendant Wolverine World Wide, Inc.
(“Wolverine”), which is a defendant both in this case and in Zimmerman, likewise has
acknowledged that Zimmerman “satisfies [CAFA’s] basic jurisdictional requirements.” Id., Dkt.
52 at 2. Wolverine has also acknowledged in Zimmerman that there is no basis for the federal
court to decline to exercise jurisdiction under either the so-called “discretionary exception” or
“home state exception.” Id. Wolverine has moved to remand Zimmerman solely on the ground
that the federal court should decline to exercise subject matter jurisdiction based on the so-called
“local controversy” exception under 28 U.S.C. § 1332(d)(4)(A). But Wolverine’s motion to
remand in Zimmerman acknowledges that a “requirement of the ‘local controversy exception’ is
that ‘during the 3-year period preceding the filing of that class action, no other class action has

                                                 6
  Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.7 Filed 11/20/18 Page 7 of 8




       WHEREFORE, Notice is given that this action is removed from the Circuit Court for the

County of Kent, Michigan, to the United States District Court for the Western District of

Michigan.



       Dated: November 20, 2018

                                                     By: /s/ Joseph M. Infante
                                                     Joseph M. Infante (P68719)
                                                     Robert L. DeJong (P12639)
                                                     Miller, Canfield, Paddock and Stone, P.L.C.
                                                     99 Monroe Avenue NW, Suite 1200
                                                     Grand Rapids, MI 49503
                                                     (616) 454-8656

                                                     Michael A. Olsen
                                                     Richard Bulger
                                                     Mayer Brown LLP
                                                     71 S. Wacker Drive
                                                     Chicago, IL 60606

                                                     Counsel for Defendant 3M Company




been filed asserting the same or similar factual allegations against any of the defendants on
behalf of the same or other persons.’” Id. at 7 (quoting 28 U.S.C. § 1332(d)(4)(A)(ii)). 3M and
the plaintiffs contest Wolverine’s motion to remand and the applicability of the “local
controversy” exception to Zimmerman, see id., Dkt. 53, 56-1, and Wolverine’s motion to remand
in that case is still pending. But in any event, the sole “exception” to CAFA jurisdiction on
which Wolverine relied in Zimmerman is plainly inapplicable here, because Zimmerman—which
was filed in 2017—itself is “[an]other class action … asserting the same or similar factual
allegations against any of the defendants on behalf of the same or other persons’” that was filed
“‘during the 3-year period preceding the filing of [this] class action.” Id., Dkt. 52 at 7 (quoting
28 U.S.C. § 1332(d)(4)(A)(ii)).
Also pending in Zimmerman is a motion filed by 3M to stay that action until the Judicial Panel
on Multidistrict Litigation (“JPML”) decides a motion to transfer Zimmerman and dozens of
other cases involving PFAS-related claims against 3M to a single district court for coordinated
pretrial proceedings. The JPML has set that motion to transfer for hearing on November 29,
2018, and is expected to issue a decision promptly. 3M intends to identify this case to the JPML
as a “related case” that should be transferred as well.

                                                7
  Case 1:18-cv-01302-JTN-SJB ECF No. 1, PageID.8 Filed 11/20/18 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I certify that on November 20, 2018, I caused a true and correct copy of the foregoing

NOTICE OF REMOVAL, with its Exhibit, to be served on counsel of record by First Class

Mail:

Jason J. Thompson                              Robert Palmer
Sommers Schwartz, P.C.                         Megan A. Bonanni
One Towne Square, 17th Floor                   Jennifer L. Lord
Southfield, MI 48076                           Pitt, McGehee, Palmer & Rivers, PC
(248) 355-0300                                 117 West 4th Street, Suite 200
Counsel for Plaintiffs                         Royal Oak, MI 48067
                                               (248) 398-9800
Esther Berezofsky                              Counsel for Plaintiffs
Sarah Hansel
Berezofsky Law Group, LLC                      Anne McGinness Kearse
210 Lake Drive East, Ste. 101                  Thomas David Hoyle
Cherry Hill, NJ 08002                          Fidelma L. Fitzpatrick
(856) 667-0500                                 Motley Rice, LLC
Counsel for Plaintiffs                         28 Bridgeside Blvd.
                                               Mt. Pleasant, SC 29464
Edward A. Wallace                              (843) 216-9000
Bryan D. Pasciak                               Counsel for Plaintiffs
Kara A. Elgersma
Wexler Wallace, LLP                            James Moskal
55 W. Monroe St., Suite 3300                   Janet Ramsey
Chicago, IL 60603                              Madelaine C. Lane
(312) 346-2222                                 R. Michael Azzi
Counsel for Plaintiffs                         Thomas A. Amon
                                               Warner Norcross & Judd LLP
                                               111 Lyon, N.W., Suite 900
                                               Grand Rapids, MI 49503
                                               (616) 752-2000
                                               Counsel for Defendant Wolverine World
                                               Wide, Inc.



                                                  /s/ Joseph M. Infante
                                                  Joseph M. Infante (P68719)




                                              8
